Per curiam.
Kevin E. Perry, a resident of Dallas, Texas, has been a member of the State Bar of Georgia since 1985. In September 2001, the Commission for Lawyer Discipline of the State Bar of Texas disbarred Perry from the practice of law in Texas based on its conclusion in five disciplinary proceedings that Perry had violated the Texas Disciplinary Rules of Professional Conduct involving client communication, diligence (abandonment of a client matter), improper withdrawal from representation, safekeeping client property, and misconduct involving fraud and deception.
On April 29, 2004, the State Bar of Georgia filed a Formal Complaint against Perry seeking his disbarment from the State Bar of Georgia under Rule 9.4 of the Georgia Rules of Professional Conduct which states in part that disbarment or suspension by another jurisdiction is a ground for discipline in the State of Georgia. Perry was personally served by a Texas constable and did not file an answer to the Formal Complaint. As a result of Perry’s failure to respond, the facts alleged were deemed admitted under Bar Rule 4-212 (a). The Special Master appointed by this Court concluded Perry violated Rule 9.4 and recommended Perry be disbarred from the practice of law in Georgia.
Based on our review of the record, we conclude Perry violated Rule 9.4 of the Georgia Rules of Professional Conduct and that disbarment is the appropriate sanction for his conduct. Accordingly, the name of Kevin E. Perry hereby is removed from the rolls of persons entitled to practice law in Georgia. Perry is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.